DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed November 16, 2021, with respect to the title have been fully considered and are persuasive.  The objection of August 19, 2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed November 16, 2021, with respect to claim 1 have been fully considered and are persuasive.  The objection of August 19, 2021 has been withdrawn. 
Applicant’s arguments, see 8-9, filed November 16, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of August 19, 2021 has been withdrawn. 
Status of the Claims
Claim 14 is canceled.  Claims 1-13, and 15-17 are present for examination.


Allowable Subject Matter

Claims 1-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-10 depend), two or more upper connection structures directly connecting the bit line and the conductive line, the two or more upper connection structures being spaced apart from each other.
Claim 11 (from which claims 12-13, and 15-17 depend), a conductive line disposed between the substrate and the bit line, wherein the conductive line extends in parallel to the bit line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        


			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819